Case 2:20-ap-01559-ER      Doc 10 Filed 09/30/20 Entered 09/30/20 17:31:31                  Desc
                            Main Document Page 1 of 2


 1   Michael B. Reynolds (SBN 174534)
     mreynolds@swlaw.com
 2   Andrew B. Still (SBN 312444)
     astill@swlaw.com                                             FILED & ENTERED
 3   SNELL & WILMER L.L.P.
     600 Anton Blvd, Suite 1400
 4   Costa Mesa, California 92626-7689                                  SEP 30 2020
     Telephone: 714.427.7000
 5   Facsimile:     714.427.7799
                                                                   CLERK U.S. BANKRUPTCY COURT

 6   Attorneys for Defendant Blue Shield of California             Central District of California
     Promise Health Plan f/k/a Care 1st Health Plan                BY gonzalez DEPUTY CLERK


 7                            UNITED STATES BANKRUPTCY COURT
 8               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 9    In re:                                             Lead Case No. 2:18-bk-20151-ER
10    VERITY HEALTH SYSTEM OF                            Jointly Administered With:
      CALIFORNIA, INC., et al.,                          Case No.: 2:18-bk-20162-ER
11                                                       Case No.: 2:18-bk-20163-ER
                 Debtors and Debtors In                  Case No.: 2:18-bk-20164-ER
12               Possession.                             Case No.: 2:18-bk-20165-ER
                                                         Case No.: 2:18-bk-20167-ER
13                                                       Case No.: 2:18-bk-20168-ER
      Affects:                                           Case No.: 2:18-bk-20169-ER
14                                                       Case No.: 2:18-bk-20171-ER
         All Debtors                                     Case No.: 2:18-bk-20172-ER
15                                                       Case No.: 2:18-bk-20173-ER
         Verity Health System of California, Inc.        Case No.: 2:18-bk-20175-ER
16       O’Connor Hospital                               Case No.: 2:18-bk-20176-ER
         Saint Louise Regional Hospital                  Case No.: 2:18-bk-20178-ER
17       St. Francis Medical Center                      Case No.: 2:18-bk-20179-ER
         St. Vincent Medical Center                      Case No.: 2:18-bk-20180-ER
18       Seton Medical Center                            Case No.: 2:18-bk-20181-ER
         O'Connor Hospital Foundation
19       Saint Louise Regional Hospital Foundation       Chapter 11 Cases
         St. Francis Medical Center of Lynwood
20       Foundation                                      Adv. No. 2:20-ap-01559-ER
         St. Vincent Foundation
21       St. Vincent Dialysis Center, Inc.               Order Approving Stipulation to Extend
         Seton Medical Center Foundation                 Response Date to Complaint
22       Verity Business Services
         Verity Medical Foundation
23       Verity Holdings, LLC
         De Paul Ventures, LLC
24       De Paul Ventures - San Jose Dialysis, LLC
25               Debtors and Debtors In
                 Possession.
26

27

28
Case 2:20-ap-01559-ER        Doc 10 Filed 09/30/20 Entered 09/30/20 17:31:31            Desc
                              Main Document Page 2 of 2


 1
       ST. VINCENT MEDICAL CENTER, a
 2     California nonprofit public benefit
       corporation, SETON MEDICAL CENTER, a
 3
       California nonprofit public benefit
 4     corporation, O’CONNOR HOSPITAL, a
       California nonprofit public benefit
 5     corporation, and SAINT LOUISE
       REGIONAL HOSPITAL, a California
 6     nonprofit public benefit corporation,
 7                   Plaintiffs,
 8
              v.
 9
       BLUE SHIELD OF CALIFORNIA
10     PROMISE HEALTH PLAN f/k/a CARE 1st
       HEALTH PLAN, a California corporation,
11
                     Defendant.
12

13           The Court, having read and considered the Stipulation to Extend Response Date to
14   Complaint filed on September 29, 2020, as Docket No. 9 by and between Plaintiffs and
15   Defendant (the “Stipulation”), and with good cause shown,
16           IT IS ORDERED:
17           1.     The Stipulation is approved.
18           2.     Defendant’s deadline to respond to the Complaint is extended through and
19   including October 30, 2020.
20                                                 ###

21

22

23

24   Date: September 30, 2020

25

26

27

28


                                                   -2-
